UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 27, 2009 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA 94583 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 4,824,021 shares of the Registrant’s Common Stock outstanding as of August 4, 2009. 1 INDEX PART I-FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of June 27, 2009 and March 28, 2009 3 Condensed Consolidated Statements of Operations (Unaudited), Three Months Ended June 27, 2009 and June 28, 2008 4 Condensed Consolidated Statements of Cash Flows (Unaudited), Three Months Ended June 27, 2009 and June 28, 2008 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 13 PART II-OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other information 14 SIGNATURES 15 Item 6. Exhibits 31.1Certification of CEO pursuant to Section 302 of Sarbanes-Oxley Act. 16 31.2Certification of CFO pursuant to Section 302 of Sarbanes-Oxley Act. 17 32.1Certification of CEO pursuant to Section 906 of Sarbanes-Oxley Act. 18 32.2Certification of CFO pursuant to Section 906 of Sarbanes-Oxley Act. 19 2 Part I – Financial Information Item 1-Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands except share data) June 27, 2009 March 28, 2009 Assets Current assets Cash and cash equivalents $ 1,551 $ 1,518 Trade accounts receivable, net of allowance of $65 and $102, respectively 3,280 3,110 Inventories, net 6,142 5,409 Prepaid expenses and other current assets 366 430 Total current assets 11,339 10,467 Property and equipment, net 267 306 Other assets 16 16 Total assets $ 11,622 $ 10,789 Liabilities and shareholders’ equity Current liabilities Line of credit $ 500 $ Accounts payable 988 1,219 Accrued commissions 127 144 Accrued payroll and benefits 530 397 Accrued warranty 178 177 Deferred revenue 1,151 959 Deferred rent 53 118 Capital lease obligations 16 16 Income taxes payable 2 Other current liabilities 268 306 Total current liabilities 3,813 3,336 Long term obligation - Deferred rent 86 96 Long-term obligation – Capital lease 21 25 Total liabilities 3,920 3,457 Shareholders’ equity Preferred stock of no par value; Authorized 1,000,000 shares; no shares outstanding at June 27, 2009 and March 28, 2009 Common stock of no par value; Authorized 40,000,000 shares; 4,824,021 shares at June 27, 2009 and March 28, 2009 issued and outstanding 13,705 13,668 Accumulated deficit (6,003 ) (6,336 ) Total shareholders’ equity 7,702 7,332 Total liabilities and shareholders’ equity $ 11,622 $ 10,789 See accompanying notes to unaudited condensed consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended (In thousands except per share data) June 27, 2009 June 28, 2008 Net sales $ 4,469 $ 3,488 Cost of sales 2,355 55 2,091 Gross profit 2,114 1,397 Engineering 381 556 Selling, general and administrative 1,394 1,364 Total operating expenses 1,775 1,920 Operating income (loss) 339 (523 ) Other (expense) income, net (1 ) Interest (expense) income, net (3 ) 3 Income (loss) before income taxes 335 (520 ) Provision for income taxes 2 2 Net income (loss) $ 333 $ (522 ) Basic and diluted earnings (loss) per share $ 0.07 $ (0.11 ) Shares used in per share calculation: Basic 4,824 4,824 Diluted 4,826 4,824 See accompanying notes to unaudited condensed consolidated financial statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended (In thousands) June 27, 2009 June 28, 2008 Cash flows from operations: Net income (loss) $ 333 $ (522 ) Adjustments to reconcile net income (loss) to net cash used in operations: Depreciation and amortization 38 40 Loss on sale of fixed assets 1 Share based compensation 37 64 Deferred rent (75 ) (427 ) Changes in operating assets and liabilities (797 ) 727 Net cash used in operations (463 ) (118 ) Cash flows from investing activities: Purchases of property and equipment (9 ) Net cash used in investing activities (9 ) Cash flows from financing activities: Proceeds from line of credit 500 Repayment of capital lease (4 ) Net cash provided by financing activities 496 Increase (decrease) in cash and cash equivalents 33 (127 ) Cash and cash equivalents at beginning of period 1,518 1,845 Cash and cash equivalents at end of period $ 1,551 $ 1,718 Supplementary disclosure of cash flow information: Cash paid for income taxes $ 2 $ 2 Cash paid for interest $ 4 $ See accompanying notes to unaudited condensed consolidated financial statements. 5 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1)Basis of Presentation The condensed consolidated financial statements included herein have been prepared by Giga-tronics (the “Company”), pursuant to the rules and regulations of the Securities and Exchange Commission. The consolidated results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the fiscal year.In the opinion of management, the information contained herein reflects all adjustments (consisting of normal recurring entries) necessary to make the consolidated results of operations for the interim periods a fair statement of such operations.For further information, refer to the consolidated financial statements and footnotes thereto, included in the Annual Report on Form 10-K, filed with the Securities and Exchange Commission for the year ended March 28, 2009. Certain prior period amounts have been reclassified to conform with the current period’s presentation. (2)Revenue Recognition The
